Citation Nr: 0910563	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  97-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include a dysthymic disorder.

2.  Entitlement to service connection for a chronic 
neurologic disorder.

3.  Entitlement to service connection for a chronic lumbar 
spine disorder, to include degenerative disc disease.

4.  Entitlement to service connection for a chronic sleep 
disorder.

5.  Entitlement to an increased initial evaluation in excess 
of 10 percent for right knee chondromalacia patella with 
loose body, excluding the period from December 19, 2006 
through April 30, 3007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from March 1978 to October 
1983 and from August 1991 to April 1992, as well as 
unverified reserve component service between the two periods 
of active service.  This matter initially came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA) dating from 
February 1996, and later rating decisions of the Atlanta, 
Georgia, RO, which now has jurisdiction of the claims file.  
The Board Remanded the claims in June 2004.  

During the pendency of this appeal, a temporary total 
evaluation was assigned for right knee disability because the 
Veteran underwent surgical treatment of the service-connected 
right knee disability.  The Veteran does not seek an 
increased initial evaluation during the period from December 
19, 2006 through April 30, 2007, when a temporary total (100 
percent) evaluation was in effect.

In 2007, the Veteran was awarded service connection for left 
knee strain, and a 10 percent evaluation was assigned.  The 
Veteran disagreed with that initial evaluation.  A statement 
of the case was issued in September 2008.  The record before 
the Board includes no statement from the Veteran or from his 
representative that may be construed as a substantive appeal 
as to the claim for an increased initial evaluation for left 
knee disability.  The record does not demonstrate that this 
issue is before the Board on appeal, nor has this issue been 
certified to the Board for appeal.  No appeal regarding the 
left knee is addressed in this decision.

The Board noted, in its June 2004 Remand, that the Veteran 
had submitted claims for undiagnosed sleep and 
neuropsychiatric disorders, and that those claims were 
submitted subsequent to and separate from the claims for 
direct service connection addresses in this decision.  The 
June 2004 Remand directed that the Veteran be notified that 
the denials on service connection for undiagnosed illnesses 
were separate from the denials for service connection for 
direct service connection of diagnosed illnesses, and 
directed that the Veteran be afforded an opportunity to 
discuss those claims.  As the Veteran's representative 
pointed out in the informal hearing presentations, the 
Veteran's disagreement with the denial of the claims for 
service connection for undiagnosed illnesses has not been 
addressed in a SOC or other adjudicative communication.  The 
Veteran is entitled to issuance of a SOC on these issues.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The claims for service connection for a chronic lumbar spine 
disorder, to include degenerative disc disease, and for a 
chronic sleep disorder, as well as the claim for an increased 
initial evaluation in excess of 10 percent for right knee 
chondromalacia patella with loose body, from May 1, 2007, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the medical evidence and opinion 
establishes that the Veteran's current acquired psychiatric 
disorder is not linked to his service.  
 
2.  There is no medical diagnosis of a primary neurologic 
disorder, although the Veteran does have neurological 
symptoms related to a lumbar spine disorder.

3.  The criteria for a medical diagnosis of sleep apnea were 
not met until August 2006, and the Veteran's lay belief that 
symptoms that he observed prior to 2006 were manifestations 
of a sleep disorder is not competent evidence to establish 
chronicity and continuity of a sleep disorder following 
service.  

4.  Reports that the Veteran experienced locking of the right 
knee as the result of a loose body were first objectively 
noted in November 2005, but the Veteran did not manifest 
compensable limitation of motion, instability, or other 
objective manifestation of right knee disability, other than 
continued complaints of pain, prior to his December 2006 
surgical treatment of the right knee.  


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder, to include 
dysthymia, was not incurred in or aggravated by the Veteran's 
active military service or any incident thereof.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

2.  No primary chronic neurologic disorder was incurred 
during or as a result of the Veteran's active military 
service or any incident thereof.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2008).

3.  A sleep disorder was not incurred during or as a result 
of the Veteran's active military service or any incident 
thereof.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).

4.  Criteria for an increased initial evaluation in excess of 
10 percent for chondromalacia patella, left knee, were not 
met prior to November 23, 2005, but the criteria for a 
separate, compensable, 10 percent evaluation under Diagnostic 
Code 5257 are met from November 23, 2005 through December 18, 
2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to notify

The Veteran's claim for an increased initial evaluation for 
service-connected right knee disability following an initial 
award of service connection.  Where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the claim has been more than 
substantiated, it has been proven.  Thus, section 5103(a) 
notice is no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further 
discussion of the VCAA as to the claim for an increased 
initial evaluation is required.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the 1997 unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed several years prior to the enactment of the 
current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in May 2003, May 2005, and September 2006.  
The May 2005 and September 2006 letters fully addressed all 
notice elements; in addition, several supplemental statements 
of the case (SSOCs) have been issued since the Board's 2004 
Remand.  Notice of the type of evidence necessary to 
establish an effective date and a disability rating, as is 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
was included in the March 2007 SSOC.  Although the Veteran 
did not receive this notice prior to initial adjudication of 
her claim, no prejudice results from such delay.  The 
information as to assignment of a rating and effective date 
following a grant of service connection is moot in this case, 
since each claim of service connection has been denied.

The Board notes that the Veteran's representative contends, 
in a January 2009 hearing presentation, that no comprehensive 
SSOC has been issued since the Board's Remand in 2004.  The 
Veteran's representative notes that the most recent statement 
of the case (SOC) was issued in September 2008, and addressed 
only one issue.  That is correct.  The September 2008 SOC 
addressed the Veteran's claim for service connection for a 
left knee disorder, a claim which was not before the Board at 
the time of the 2004 Remand.  The five issues which were 
Remanded in 2004 were addressed in SSOCs issued in March 2007 
and August 2007.  The fact that the five issues were 
addressed in two SSOCs rather than one does not mean that the 
SSOCS were not comprehensive.  Those SSOCs are comprehensive, 
except as to the matters addressed in the Remand portion of 
this decision, and provide all required notice to the 
Veteran.  

Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has been afforded VA examination as to each 
disorder addressed in this appeal.  The Board notes that no 
provider has been asked to provide an opinion as to the 
etiology of a current sleep disorder.  VA must provide 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, 
which requires that the evidence of record "indicate" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  

The clinical evidence establishes that a sleep disorder was 
not chronic and persistent following the Veteran's service 
discharge, since no sleep disorder was medically diagnosed 
until more than 15 years had elapsed after the Veteran's 
service discharge.  The Veteran contends that his sleep 
disorder is related to a psychiatric disorder incurred during 
or as a result of service, but, since he has not been granted 
service connection for any psychiatric disorder, this 
contention does not indicate that diagnosed sleep apnea "may 
be" associated with the Veteran's service.  Therefore, no 
additional development of the medical evidence is required.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, including some reserve service medical records.  No 
additional reserve service records are required as to the 
claims addressed in this decision, because the Veteran does 
not claim that the disorders were incurred during reserve 
service.  VA clinical records obtained during the pendency of 
this appeal are voluminous.  VA examinations have been 
conducted and VA medical opinions have been obtained.  

Significantly, the appellant has not identified any 
additional medical evidence relevant to the claims addressed 
in this decision.    Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Law and regulations applicable to a claim for service 
connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
term "active military, naval, or air service" includes active 
duty or any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, or any period of inactive duty for training (INACDUTRA) 
during which disability resulted from an injury [but not 
disease] incurred during that INACDUTRA. 

Service connection is not authorized for disorders which 
arise during a period of enlistment in a reserve component, 
except where the disorder is incurred during a period of 
performance of ACDUTRA during which the claimant was disabled 
from a disease or injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(22), (24) (West 2002 & Supp. 2007).  
"Injury", for purposes of service connection where the 
service involved is ACDUTRA and INACDUTRA, refers to the 
results of an external trauma, rather than a degenerative 
process, and should be provided with notice of the provisions 
governing service connection for developmental and congenital 
disorders, including provisions regarding service connection 
where aggravation of such disorder is incurred in service.  
See VAOPGCPREC 4-2002.

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the Veteran presently has the same condition).   However, 
there is no presumption applicable for service connection for 
an acquired psychiatric disorder or obstructive sleep apnea, 
although a presumption of service connection applies to 
psychoses and to organic disease of the nervous system.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise).

1.  Claim for service connection for a chronic acquired 
psychiatric disorder

The Veteran's active service treatment records disclose no 
complaint or diagnosis of a psychiatric disorder.  The 
records of ACDUTRA disclose no complaint, injury, or 
treatment related to a psychiatric disorder.  

During VA examination conducted in September 1995, the 
Veteran reported that he had no symptoms of depression and no 
psychiatric problems until his return from active duty in the 
Persian Gulf.  The Veteran reported several stressors to the 
examiner that the Veteran felt caused his depression.  
Service connection for 

The examiner who conducted the September 1995 examination 
assigned a diagnosis of dysthymic disorder, probably 
precipitated by stressors incurred during military service.  
The examiner provided no basis for this conclusion other than 
the history provided by the Veteran and the observations of 
the Veteran's symptoms at the time of the 1995 VA 
examination.  Other medical evidence of record establishes 
that the Veteran's report of his own history at this 
examination was inaccurate.  This opinion is of little 
probative or persuasive value.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005) (citing Swann v. Brown, 5 Vet. App. 229 
(1993) and Reonal v. Brown, 5 Vet. App. 458 (1993)).

An examiner who conducted orthopedic examination in September 
1997 assigned a diagnosis of posttraumatic stress disorder 
associated with mild depression.  The examiner who conducted 
an October 1997 VA psychiatric examination concluded that it 
was not appropriate to assign a diagnosis of major 
depression.  The examiner opined that the Veteran's only Axis 
I disorders were alcohol abuse and cannabis abuse.  

On June 2005 VA psychiatric examination, the examiner 
concluded that the Veteran did not meet the criteria for PTSD 
or any other psychiatric disorder, except alcohol abuse.

VA outpatient treatment notes dated in December 2007 reflect 
that the Veteran's depression screening was positive.  The 
Veteran also reported a history of suicidal thoughts for many 
years, with no plans or agenda.  The Veteran described 
serious financial, marital, and family problems, including a 
disabled child, in addition to his own significant health 
problems.  After eliciting a thorough history, the provider 
assigned a diagnosis of alcohol abuse and personal stresses.

VA outpatient treatment records dated from June 2005 through 
January 2008 disclose that the Veteran was not treated for a 
psychiatric disorder, other than alcohol abuse and substance 
abuse.  Compensation for primary alcohol or drug abuse 
disabilities, as well as for secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse, is precluded by law.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.301.  

As noted above, compensation may be granted for a disorder 
which manifested during service.  There is no evidence that 
an acquired psychiatric disorder manifested during either 
period of the Veteran's active service.  

Compensation may be granted for certain psychiatric 
disorders, when occurring to a compensable degree within a 
presumptive period following the Veteran's active service.  
Presumptive service connection is available for psychiatric 
disorder defined as psychosis for VA purposes.  38 C.F.R. 
§ 3.3804.  Neither PTSD nor depression is defined as a 
psychosis, and no disorder for which the Veteran has been 
medically treated is defined as a psychosis.  Therefore, 
service connection for an acquired psychiatric disorder is 
not available in this case on a presumptive basis.

The Veteran contends that he has a psychiatric disorder as a 
result of his service.  One examiner assigned a diagnosis of 
"dysthymic disorder, probably precipitated by the stress of 
recovering war materials," and one general medical examiner 
assigned a diagnosis of PTSD.  However, no examiner or 
treating provider who has examined or treated the Veteran 
since 1997 has assigned a diagnosis of PTSD or other 
psychiatric disorder related to service.  

The opinions rendered in June 2005 and December 2007 are of 
more weight and evidentiary value than the 1997 opinion.  The 
1995 and 1997 opinions are of very little probative value, 
given the incomplete history provided by the Veteran during 
those examinations and given the detailed history and 
discussion of current symptomatology included in the last two 
examinations.  The VA provider who conducted the December 
2007 VA examination specifically considered the positive 
depression screening elicited by routine questions, and the 
symptoms of depression reported by the Veteran, in light of 
the overall history and physical examination.  The provider 
concluded that the Veteran's depression stemmed from 
intercurrent personal stresses.  This report of VA 
examination is, in effect, an opinion that the Veteran's 
current symptoms of depression are unrelated to his military 
service.  

This December 2007 opinion is highly persuasive, since the 
provider discussed the Veteran's clinical course, noted the 
screening which was positive for depression, and documented 
in detail the Veteran's symptoms and the stressors in his 
life.  The December 2007 examination report, when considered 
together with all the evidence of record, establishes that a 
preponderance of the medical evidence is unfavorable to the 
Veteran's claim that he acquired a psychiatric disorder in 
service.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.

2.  Claim for service connection for a chronic neurologic 
disorder

The Veteran's active service treatment records disclose no 
complaint or diagnosis of a neurologic disorder.  The records 
of ACDUTRA disclose no complaint, injury, or treatment 
related to a neurologic disorder.  

On VA examinations conducted in 1997, the Veteran reported 
that he had a herniated disc in his lumbar spine.  The 
Veteran attributed pain and numbness in his legs to this 
disorder.  A diagnosis of degenerative disc disease, 
lumbosacral spine, was assigned.  No neurologic disorder was 
identified.  

The examiner who conducted June 2005 VA neurologic 
examination noted that there was no diagnosis of headaches or 
a neurologic disorder in service.  The examiner further noted 
that there was no diagnosis of a headache disorder or a 
neurologic disorder at time of 1997 VA examination, although 
the Veteran did reported back pain and shoulder complaints.  
In June 2005, the Veteran reported that he would develop leg 
pain after walking for several minutes.  The examiner 
concluded that there was "no distinct history or exam 
findings" indicating the presence of a primary neurologic 
disorder. 

VA outpatient treatment notes through February 2008 are 
devoid of a medical diagnosis of a neurologic disorder, 
although the treatment notes suggest that the Veteran has 
several symptoms of pain in the lower extremities related to 
his back disorder.  

The Veteran's complaints that he has pain in the lower 
extremities are credible.  However, pain alone is not a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  No 
neurologic disorder has been medically diagnosed.  In the 
absence of a medical diagnosis of a neurologic disorder, the 
Veteran's contention that he has a neurologic disorder is not 
competent medical evidence to establish that such a disorder 
is present.  Service connection for a neurologic disorder 
cannot be granted in the absence of competent medical 
evidence that the claimed disability is present.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.

3.  Claim for service connection for a chronic sleep disorder

The Veteran's active service treatment records disclose no 
complaint or diagnosis of insomnia or a sleep disorder.  The 
records of ACDUTRA disclose no complaint, injury, or 
treatment related to a sleep disorder.  

At the time of October 1997 VA examination, the Veteran 
reported that he had difficulty staying asleep and that he 
would awaken two or three times a night after he initially 
got to sleep.  The Veteran did not quantify the amount of 
alcohol or illegal drugs he used.  The examiner opined that 
no sleep disorder could be diagnosed, given the Veteran's use 
of alcohol and cannabis.  

The examiner who conducted June 2005 VA noted that the 
Veteran's history was "suggestive but not diagnostic of" a 
sleep disorder.  A September 2005 addendum states that sleep 
study examination was conducted, and was not diagnostic of 
sleep apnea or of any other significant sleep disorder.  

VA clinical treatment records establish that a CPAP 
(continuous positive airway pressure) machine was issued to 
the Veteran for treatment of obstructive sleep apnea.  The 
clinical records which establish that a medical diagnosis of 
obstructive sleep apnea (OSA) has been assigned do not 
include opinion as to the etiology of sleep apnea.  However, 
the Veteran's contention that obstructive sleep apnea has 
been continuous since service because he has insomnia is not 
competent medical evidence to establish continuity of OSA 
since service.  The Veteran's contention that his complaints 
of insomnia show that OSA was chronic following his service 
are contradicted by the report of the October 1997 
psychiatric examination, in which the examiner clearly stated 
that, although the Veteran complained of insomnia, no sleep 
disorder could be diagnosed because of the Veteran's use of 
alcohol and cannabis.  This report clearly reflects that 
insomnia is a symptom which may be related to a variety of 
diagnoses.  

To the extent that the Veteran contends that he has insomnia 
as the result of a psychiatric disorder, the Board notes that 
service connection has not been granted for any psychiatric 
disorder.  Thus, the Veteran's contention that sleep apnea 
may be related to a psychiatric disorder does not serve to 
"indicate" that insomnia or sleep apnea "may be related" 
to the Veteran's service or any service-connected disability.  
Finally, the 2005 clinical evidence that the criteria for a 
diagnosis of sleep apnea were not met at that time is 
unfavorable to the claim, and unfavorable to the competency 
of the Veteran's contention that sleep apnea has been chronic 
and continuous since the Veteran's service discharge.  

The Veteran's statements and testimony evidencing his belief 
that his sleep disorder was incurred in service is the only 
evidence of record favorable to his claim.  A sleep disorder 
is not a disorder that is readily visible to or observable by 
a lay person, or results from an etiology which is visible to 
a lay person.  Barr v. Nicholson, 21 Vet. App. 303, 305 
(2007) (when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation).  In some cases, lay evidence will be 
competent and credible evidence of etiology, but sleep apnea 
is not, as a matter of fact, one of those disorders.  In 
particular, as a factual matter, the Veteran contends that he 
has had symptoms of sleep apnea since service.  However, by 
the nature of the disability, the Veteran is either asleep or 
attempting to sleep when the observable symptoms of 
obstructive sleep apnea would be manifested.  Further, his 
symptom of insomnia did not result in a diagnosis of a sleep 
disorder as described above.  Therefore, the credibility of 
his testimony as to his personal observation of symptoms of 
obstructive sleep apnea chronically and continuously since 
service is not particularly credible.  

For the reasons discussed above, the Veteran's lay evidence 
alone, cannot, in the absence of contemporaneous medical or 
other evidence, provide persuasive evidence of symptoms 
manifested when he was asleep.

Moreover, in this case, diagnostic tests were negative for 
sleep apnea in 2005.  The Veteran's lay testimony that his 
sleep apnea has been persistent since service is not more 
credible that the diagnostic tests performed in 2005.  The 
Board finds that, under the circumstances of this case, the 
Veteran's testimony as to observation of symptoms of a sleep 
disorder is not competent evidence that there was continuity 
of a sleep disorder following service, in the absence of 
medical evidence that a sleep disorder was present prior to 
medical diagnosis in 2006.  

The medical evidence is devoid of any notation of 
manifestations or diagnosis of the sleep apnea during the 
Veteran's service.  The medical evidence lacks evidence of 
complaints of a sleep disorder for many years following 
active duty service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  The medical evidence also refutes 
the Veteran's assertion that his chronic complaints of 
insomnia "may indicate" that sleep apnea has been present 
since service.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.

Laws and regulations applicable to a claim for an increased 
initial evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from 
the effective date of service connection.  Thus, the rating 
might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Veteran's appeal for 
a higher initial evaluation for the disability at issue 
requires consideration of staged ratings.

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  See 38 C.F.R. § 4.71, 
Plate II.  Under Diagnostic Code (DC) 5260, a 10 percent 
rating is assigned when flexion is limited to 45 degrees.  
Under 38 C.F.R. § 4.71a, DC 5261, a noncompensable rating is 
assigned when knee extension is limited to 5 degrees; when 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.

Where a Veteran has degenerative joint disease which is 
evaluated under DC 5003, a separate, compensable evaluation 
may be assigned under DCs 5257 if the Veteran also has knee 
instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 
23-97 (compensating claimant for separate functional 
impairments under DCs 5257 and 5003 does not constitute 
pyramiding).  

Adequate consideration of functional impairment, including 
impairment from painful motion, weakness, fatigability, and 
incoordination, is required.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical 
nature of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
Sections 4.40, 4.45, and 4.59.  See VAOPGCPREC 09-98.

Claim for initial evaluation in excess of 10 percent for 
right knee disability

VA examination conducted in February 1997 disclosed a loose 
body in the right knee.  Upon examination of the knee, there 
was crepitation but no instability.  The right quadriceps was 
1 cm smaller than the left.  The Veteran reported that he had 
experienced two episodes in which the knee gave way because 
it "catched."  The examiner stated that the Veteran had 
experienced no true episodes of locking or instability.   

VA clinical records from February 1997 through November 22, 
2005, are devoid of evidence that the Veteran reported that 
his right knee would give away or lock.  Those records do not 
demonstrate that the Veteran sought treatment for an injury 
sustained in a fall, or provide any other evidence that the 
Veteran's right knee symptoms had increased in severity.  The 
Veteran did not report locking of the right knee during VA 
examination in June 2005.  

On VA treatment of the right knee on November 23, 2005, the 
Veteran reported that his right knee had been locking up, and 
caused him to fall.  Two loose bodies were present.  At least 
one loose body that moved freely was palpable on examination.  

The report of December 2005 VA examination noted crepitus, 
decreased quadriceps strength, but with "essentially 
normal" range of motion.  Testing for derangement, including 
Apley's, Lachman's and McMurray's tests, were negative.  

In December 2006, the Veteran underwent arthroscopic removal 
of the floating loose body.  Prior to removal of the loose 
body in December 2006, the Veteran is entitled to a separate, 
10 percent evaluation under DC 5257 for intermittent locking 
of the joint, which is analogous to instability, as that 
symptom is not addressed in the Veteran's 10 percent 
evaluation for arthritis.  An evaluation in excess of 10 
percent cannot be granted under DC 5003, as that evaluation 
is the maximum schedular evaluation available for arthritis 
of one joint.  

The Board has considered whether an increased initial 
evaluation in excess of 10 percent is available under any 
other diagnostic code prior to November 23, 2005, but finds 
no evidence that there was ankylosis, torn meniscus, 
impairment of the tibia, instability, subluxation, or any 
symptom of disability which would allow warrant a separate 
evaluation under a DC other than DC 5003.  A 10 percent 
evaluation is the maximum schedular evaluation which may be 
assigned for involvement of one knee under DC 5003, so the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent under DC 5003.  

There is no evidence of compensable impairment of flexion or 
extension or any other symptoms which would warrant a 
separate compensable rating under a DC other than DC 5003 or 
DC 5257.  The evidence establishes that the Veteran continued 
to work full-time until his December 2006 surgery, so the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent under DC 5257.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  


ORDER

The appeal for service connection for a chronic acquired 
psychiatric disorder, to include a dysthymic disorder, is 
denied.

The appeal for service connection for a chronic neurologic 
disorder is denied.

The appeal for service connection for a chronic sleep 
disorder is denied.

An increased initial evaluation in excess of 10 percent for 
right knee chondromalacia patella with a loose body under DC 
5003 is denied, but a separate, additional, 10 percent 
evaluation under DC 5257 is granted from November 23, 2005, 
through December 18, 2006, subject to law and regulations 
governing awards of monetary compensation; the appeal is 
granted to this extent only.    




REMAND

The examiner who conducted the 2005 VA examination of the 
Veteran's spine did not discuss the medical findings and 
radiologic evidence documented during the Veteran's service, 
or the records related to the Veteran's reserve service in 
1988 and 1989.  The examiner did not discuss the findings of 
VA radiologic examinations conducted from 1997 through 1995, 
or the results of radiologic examination in connection with 
the November 2005 VA examination.  In the absence of 
discussion of the service treatment records and 1988 and 1989 
records proximate to service, the examination report is not 
adequate for adjudication purposes.  

The Board notes that the Veteran has reported, to various VA 
examiners, that he was hospitalized for two weeks between 
1983 and 1987 for evaluation of a "herniated disc" at 
"Fort Lee." He has also reported that he was rehospitalized 
for back problems in 1989.  These records have not been 
associated with the claims file.  The Veteran also reported 
that he was hospitalized in about 1995 after a motor vehicle 
accident, and that he was treated for back pain while working 
for Toyota.  The Veteran should be asked to identify these 
records more specifically, and VA should attempt to obtain 
the identified records. 

From the time of the December 2006 right knee surgery through 
April 30, 2007, a total (100 percent) disability evaluation 
was in effect.  The Veteran has disagreed with the 10 percent 
evaluation assigned prior to the December 2006 surgery and 
the 10 percent initial evaluation assigned from May 1, 2007.  
The Board has adjudicated the initial evaluation assigned 
prior to December 19, 2006, so the issue on Remand includes 
only the initial evaluation from May 1, 2007.  

For the period from May 1, 2007, the Veteran contends that 
right knee chondromalacia patella with a loose body has 
become more disabling following the removal of the floating 
body than it was prior to his surgery.  The clinical records 
demonstrate increased pain and decreased employment 
functioning, although ranges of motion of the knee remained 
above compensable limitations.  VA outpatient treatment 
records reflect that, in January 2008, the VA provider 
discussed the possibility of total knee replacement with the 
Veteran.  It is the Board's opinion that additional medical 
development is required in order to assign an appropriate 
current disability rating.  

As noted in the June 2004 Remand, the ROs reframed two of the 
appealed issues, the claims for service connection for a 
chronic acquired psychiatric disorder and a chronic 
neurological disorder as claims for service connection 
including entitlement to service connection for "chronic 
undiagnosed disability."  As this action was taken after the 
Veteran had perfected his appeal from the denial of service 
connection for a chronic acquired psychiatric disorder, to 
include a dysthymic disorder, and for service connection for 
a chronic neurological disorder, the Board finds that the 
issues of service connection for chronic undiagnosed 
disabilities are separate and distinct from the certified 
issues.  It does not appear that the Veteran was properly 
informed of the denial of service connection for undiagnosed 
disabilities and his associated appellate rights.  The 
Veteran should be appropriately advised of the denials of 
service connection and his appellate rights with respect to 
those denials.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
opportunity to clarify whether he wishes to 
pursue claims for service connection for 
undiagnosed illnesses.  

If so, he should be advised that his claims 
for service connection for undiagnosed 
neurologic and psychiatric disorders, 
including as manifested by headaches and an 
undiagnosed sleep disorder, are separate from 
the claims denied in the decision, above.  The 
Veteran should be advised of VA's duties to 
notify and assist him, notify the Veteran of 
the information and evidence necessary to 
substantiate his claims for undiagnosed 
illnesses, should notify the Veteran of the 
information and evidence he is responsible for 
providing, and notify the Veteran of the 
information and evidence VA will attempt to 
obtain, e.g., that VA will make reasonable 
efforts to obtain relevant records not in the 
custody of a Federal department or agency and 
will make as many requests as are necessary to 
obtain relevant records from a Federal 
department or agency.  The letter should also 
notify the Veteran that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.  

Each step required for due process of the 
claims for undiagnosed illnesses should be 
undertaken, if the Veteran desires to pursue 
those claims, including issuance of an SOC, so 
that the Veteran may have the opportunity to 
complete an appeal on the issues.  The Veteran 
should be notified of the time limitation for 
substantive appeal of the issues.  If a timely 
substantive appeal is filed, the appeal should 
be processed.  

The Veteran should be advised of the 
regulations defining active military service, 
active duty for training, and inactive duty 
for training, and the effect that each such 
status has on claims for service connection. 

2.  Current VA records of the treatment of the 
Veteran from February 2008 to the present 
should be obtained.

3.  The Veteran should be afforded the 
opportunity to identify or submit alternative 
evidence that might substantiate his claims, 
to include, but not limited to, statements 
from employers, employment records reflecting 
time lost from work and the reason for loss 
of time, statements from former fellow 
employees, or others who may have observed 
relevant symptoms, reports of examinations 
for insurance purposes, and the like.

4.  Another search for records should be 
conducted, including a request for records of 
a hospitalization at "Fort Lee" in about 
1987 and a hospitalization at "fort Lee" in 
about 1989.  If the Florida Adjutant General 
has not records, the United States Army 
Reserve Personnel Command (ARPERSCOM) in St. 
Louis, Missouri, should be asked to search 
for records.  

The National Personnel Records Center should 
be asked to search again for records 
pertaining to the Veteran, especially records 
related to the Veteran's 1990 through 1991 
service in the Persian Gulf.  

5.  The Veteran should be asked to identify 
any post-service hospitalization, including 
the facility he was treated at in about 1995.  
He should be asked to authorize release of his 
employment clinical records while working for 
"Toyota," and those records should be 
requested.  In addition, the Veteran should 
identify the employer he was working for when 
he stopped working, and that employer should 
be asked for a statement as to the reasons 
that the Veteran ceased to work there. 

6.  The Veteran should be scheduled for VA 
examination(s) of the right knee and of the 
back.  The claims folder must be made 
available to the examiner(s) in conjunction 
with the examination(s).  All pertinent 
pathology should be noted in the examination 
report.  The entire claims files, including a 
copy of this remand, must be made available to 
and reviewed by the examiner designated to 
examine the Veteran.  All appropriate tests 
and studies should be accomplished, and all 
clinical findings should be reported in 
detail.

(a) The examiner who conducts examination of 
the back should discuss the Veteran's in-
service complaints of back pain in 1980 and 
1981 (related to sparring and to an automobile 
accident), and the post-service complaints of 
back pain during reserve service in July 1988 
and in July 1989, including radiologic 
examination records.  Then, the examiner(s) 
should address the following:
        
What is the likelihood, that is, is it at 
least as likely as not (a 50-50 likelihood), 
or is it likely (more than 50 percent 
likelihood), or is it unlikely, that the 
Veteran developed a lumbar spine disorder 
during his first period of active service 
(1978 to 1983)?  If the Veteran has a current 
lumbar spine disorder which was not present 
during his active service, or within one year 
thereafter (by October 1984), what is the 
likelihood, that is, is it at least as likely 
as not (a 50-50 likelihood), or is it likely 
(more than 50 percent likelihood), or is it 
unlikely, that the Veteran incurred a lumbar 
spine disorder as the result of an injury 
during ACDUTRA in 1989, or during some other 
period of active or inactive duty for 
training?  
        
(b) The examiner who conducts examination of 
the Veteran's right knee should describe in 
detail the severity of each right knee 
disability, including whether there is any 
torn meniscus, any instability or subluxation, 
and describe each orthopedic manifestation 
(including decreased range of motion and the 
presence or absence of muscle spasm), and 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination  To the extent possible, the 
examiner should express any functional loss in 
terms of additional degrees of limited motion.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
the conclusion as it is to find against the 
conclusion.

7.  After assuring that the development 
directed above is complete, each claim on 
appeal should be readjudicated.  If any 
benefit sought remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The Veteran should 
be given the opportunity to respond, and the 
claims on appeal should thereafter be returned 
to the Board, if in order.  The claims for 
service connection for undiagnosed disorders 
should be returned to the Board only if the 
Veteran submits a timely substantive appeal 
and all other procedural due process has been 
completed.

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


